Citation Nr: 1201494	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  07-38 089A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as major depression with a nervous condition, and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from August 5, 1988, to November 4, 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the Veteran's petition to reopen his claim for service connection for major depression and/or a nervous disorder.

In March 2010, the Board remanded the matter to the RO via the Appeals Management Center (AMC) in order to send a corrected notice letter and to obtain additional evidence, specifically the Veteran's complete service personnel records, Social Security Administration records, and private treatment records.  In this Remand order, the Board recharacterized the issue as reflected on the title page in accordance with the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim).  The matter was returned to the Board in March 2011. 

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's initial claim for entitlement to service connection for a neuropsychiatric condition was denied by an unappealed February 1993 rating decision.  The RO continued its previous denial in an unappealed October 1994 rating decision. 

2.  The evidence received since the October 1994 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claim for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The October 1994 rating decision denying the Veteran's claim of entitlement to service connection for a neuropsychiatric condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.160(d) (2011); 38 C.F.R. § 20.1103 (2010).

2.  As evidence received since the October 1994 rating decision is new and material, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  In this decision, the Board reopens the Veteran's claim for service connection for an acquired psychiatric disorder and remands it for further development. Thus, a discussion of VA's duties to notify and assist is not necessary.  

In February 1993 and October 1994, the RO denied entitlement to service connection for a neuropsychiatric condition for the reasons that that the Veteran's service treatment records did not show psychiatric treatment in service and the private treatment records relating the Veteran's symptoms to service were based on the history provided by the Veteran.  The October 1994 RO decision is final.

A prior unappealed final decision may be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the submitted evidence raises the possibility of substantiating the claim, VA must consider whether the new evidence could reasonably result in substantiation of the claim if the claim were reopened and VA fulfilled its duty to assist the Veteran with the development of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010).  Evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  

In support of the claim to reopen, the Veteran has submitted new private treatment records; VA has acquired his Social Security Administration (SSA) disability records.  This evidence is new, as it has not been previously submitted, and also material, as it tends to show that the Veteran may have an acquired psychiatric disorder due to a nervous breakdown that he experienced during basic training.  As the additional evidence is both new and material, the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran contends that he currently suffers from an acquired psychiatric disorder which began during basic training.  Medical records dated April 1989, show that the Veteran reported onset of symptoms "in August 1988, when he entered the army and had to leave for Georgia."  The notes show that he began to present problems during this time, but never sought treatment.  When he returned from basic training, he was reportedly thinner, more aggressive, and restless.  The diagnostic impression is "rule out major depression with psychotic features."  A statement from one of his treating physicians dated November 2006 lists his diagnosis as 296.24, i.e. major depressive affective disorder, single episode, severe degree, specified as with psychotic behavior.  However, treatment records from November 1991 show a diagnosis of "rule out schizophrenia, paranoid," and the Veteran's records from the Social Security Administration show that the Veteran receives benefits for residual schizophrenia.  

In his application materials, the Veteran described his acquired psychiatric disorder as a "nervous condition," specifically a "nervous breakdown while in Army training around August 1988."  In a November 2006 statement, a second treating physician asserts that the Veteran began psychiatric treatment in April 1989 "for his traumatic experiences in the army," but does not provide a current diagnosis or relate the Veteran's current diagnosis to his traumatic experiences in the army. 

As the record shows evidence of a multiple psychiatric diagnoses, the Veteran contends that he had a nervous breakdown in service, and the evidence suggests that his current diagnoses may be related to his military service, and the Veteran has not been afforded a VA examination with the opportunity to obtain an etiological opinion, such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also Shade, 24 Vet. App. at 118-19.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to have all pertinent evidence in the claims file written in Spanish translated to English, to specifically include the Veteran's February 1991 to May 1991 treatment records from the Departmento De Salud, Programa de Salud Mental, and his social security questionnaires, as marked in the claims folder.  Where the Veteran has responded in English, any question written in Spanish must still be translated.  The translated documents should be associated with the claims file.

2.  Then, schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests, including x-rays, should be accomplished.  

The examiner is requested to (a) provide a diagnosis of any acquired psychiatric disorder found to be present, and (b) resolve this diagnosis with the Veteran's previous diagnoses of record, i.e. major depressive disorder with psychotic features and residual schizophrenia.

For each diagnosed psychiatric disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include consideration of the Veteran's account of experiencing a nervous breakdown during basic training in August 1988.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

4.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


